UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 2, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to. Commission file number 1-11313 CKE RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6307 Carpinteria Avenue, Ste. A, Carpinteria, California 93013 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 745-7500 Former Name, Former Address and Former Fiscal Year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of December 3, 2009, 55,186,442 shares of the registrant’s common stock were outstanding. Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX Page No. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of November 2, 2009 and January 31, 2009 3 Condensed Consolidated Statements of Income for the twelve and forty weeks ended November 2, 2009 and November 3, 4 Condensed Consolidated Statements of Cash Flows for the forty weeks ended November 2, 2009 and November 3, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II. Other Information Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 Signatures 34 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 Table of Contents Part I. Financial Information Item 1. Condensed Consolidated Financial Statements CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 2, 2, 2009 (In thousands, except par values) (Unaudited) November 2, 2009 January 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 20,068 $ 17,869 Accounts receivable, net of allowance for doubtful accounts of $348 as of November 2, 2009 and $720 as of January 31, 2009 35,859 40,738 Related party trade receivables 5,220 4,923 Inventories, net 22,319 24,215 Prepaid expenses 14,041 13,445 Assets held for sale 232 805 Advertising fund assets, restricted 19,527 16,340 Deferred income tax assets, net 17,510 20,781 Other current assets 2,903 1,843 Total current assets 137,679 140,959 Notes receivable, net of allowance for doubtful accounts of $365 as of November 2, 2009 and $529 as of January 31, 2009 1,293 3,259 Property and equipment, net of accumulated depreciation and amortization of $439,999 as of November 2, 2009 and $420,375 as of January 31, 2009 559,964 543,770 Property under capital leases, net of accumulated amortization of $45,978 as of November 2, 2009 and $48,341 as of January 31, 2009 33,658 23,403 Deferred income tax assets, net 41,377 57,832 Goodwill 24,106 23,688 Intangible assets, net 2,369 2,508 Other assets, net 8,503 9,268 Total assets $ 808,949 $ 804,687 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of bank indebtedness and other long-term debt $ 2,709 $ 4,341 Current portion of capital lease obligations 7,696 6,389 Accounts payable 55,528 60,903 Advertising fund liabilities 19,527 16,340 Other current liabilities 100,727 91,765 Total current liabilities 186,187 179,738 Bank indebtedness and other long-term debt, less current portion 274,929 310,447 Capital lease obligations, less current portion 43,895 36,273 Other long-term liabilities 82,249 83,953 Total liabilities 587,260 610,411 Commitments and contingencies (Notes 5 and 7) Subsequent events (Notes 8 and 15) Stockholders’ equity: Preferred stock, $.01 par value; 5,000 shares authorized; none issued or outstanding — — Series A Junior Participating Preferred stock, $.01 par value; 1,500 shares authorized; none issued or outstanding — — Common stock, $.01 par value; 100,000 shares authorized; 55,179 shares issued and outstanding as of November 2, 2009; 54,653 shares issued and outstanding as of January 31, 2009 552 546 Additional paid-in capital 280,506 276,068 Accumulated deficit (59,369 ) (82,338 ) Total stockholders’ equity 221,689 194,276 Total liabilities and stockholders’ equity $ 808,949 $ 804,687 See Accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Twelve Weeks Ended Forty Weeks Ended November 2, 2009 November 3, 2008 November 2, 2009 November 3, 2008 Revenue: Company-operated restaurants $ 246,696 $ 255,545 $ 847,654 $ 880,858 Franchised and licensed restaurants and other 77,521 81,050 259,334 274,398 Total revenue 324,217 336,595 1,106,988 1,155,256 Operating costs and expenses: Restaurant operating costs: Food and packaging 69,665 76,785 242,066 262,214 Payroll and other employee benefits 71,386 71,237 241,142 250,349 Occupancy and other 60,874 61,841 201,461 199,687 Total restaurant operating costs 201,925 209,863 684,669 712,250 Franchised and licensed restaurants and other 58,854 61,474 196,680 210,131 Advertising 15,679 15,105 51,451 51,902 General and administrative 30,977 31,156 103,061 108,037 Facility action charges, net 520 1,242 3,022 2,666 Total operating costs and expenses 307,955 318,840 1,038,883 1,084,986 Operating income 16,262 17,755 68,105 70,270 Interest expense (6,430 ) (9,363 ) (14,834 ) (16,330 ) Other income, net 704 769 1,991 2,290 Income before income taxes 10,536 9,161 55,262 56,230 Income tax expense 4,379 3,773 22,460 21,882 Net income $ 6,157 $ 5,388 $ 32,802 $ 34,348 Income per common share: Basic $ 0.11 $ 0.10 $ 0.60 $ 0.65 Diluted $ 0.11 $ 0.10 $ 0.60 $ 0.63 Dividends per common share $ 0.06 $ 0.06 $ 0.18 $ 0.18 See Accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Forty Weeks Ended November 2, 2009 November 3, 2008 Cash flows from operating activities: Net income $ 32,802 $ 34,348 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 54,317 48,141 Amortization of deferred loan fees 799 948 Share-based compensation expense 6,216 9,515 (Recovery of) provision for losses on accounts and notes receivable (346 ) 15 Loss on sale of property and equipment and capital leases 1,352 1,914 Facility action charges, net 3,022 2,666 Deferred income taxes 19,078 17,723 Other non-cash charges 24 28 Net changes in operating assets and liabilities: Receivables, inventories, prepaid expenses and other current and non-current assets 4,859 6,226 Estimated liability for closed restaurants and estimated liability for self-insurance (2,782 ) (4,470 ) Accounts payable and other current and long-term liabilities (805 ) (8,680 ) Net cash provided by operating activities 118,536 108,374 Cash flows from investing activities: Purchases of property and equipment (69,399 ) (82,658 ) Proceeds from sale of property and equipment 3,836 21,042 Collections of non-trade notes receivable 2,330 2,799 Acquisition of restaurants, net of cash acquired (485 ) — Other investing activities 111 68 Net cash used in investing activities (63,607 ) (58,749 ) Cash flows from financing activities: Net change in bank overdraft 876 (13,911 ) Borrowings under revolving credit facility 98,000 133,500 Repayments of borrowings under revolving credit facility (131,500 ) (135,000 ) Repayments of credit facility term loan (3,633 ) (15,815 ) Repayments of other long-term debt (17 ) (131 ) Repayments of capital lease obligations (5,637 ) (4,493 ) Payment of deferred loan fees — (399 ) Repurchase of common stock (1,690 ) (4,296 ) Exercise of stock options 569 1,626 Excess tax benefits from exercise of stock options and vesting of restricted stock awards 131 174 Dividends paid on common stock (9,829 ) (9,449 ) Net cash used in financing activities (52,730 ) (48,194 ) Net increase in cash and cash equivalents 2,199 1,431 Cash and cash equivalents at beginning of period 17,869 19,993 Cash and cash equivalents at end of period $ 20,068 $ 21,424 See Accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents CKE RESTAURANTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share amounts) (Unaudited) Note 1 — Basis of Presentation and Description of Business CKE Restaurants, Inc. (“CKE” or the “Company”), through its wholly-owned subsidiaries, owns, operates, franchises and licenses the Carl’s Jr.®,
